DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Claims 18-20 in the reply filed on 22 September 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 22 September 2020.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 18-21 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation “obtaining improvements in  . . . mechanical properties selected from dry strength, wet strength, tensile stiffness and tensile softness.” The limitation is indefinite, because the limitation “obtaining improvements” is vague, the claim does not adequately define objective criteria for determining whether an “improvement” has been obtained in any of the recited properties, and the specification does not provide sufficient guidance to make such a determination. Examiner considers the limitation to be met by the performance of step a) which affects any of the recited properties.
Claims 19-21 and 23 are rejected as depending from rejected Claim 18.
Allowable Subject Matter
Claims 18-21 and 23 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding Claim 18, Scheuing et al. (US’582) teach a method of treating fiber-based materials, textiles, woven and nonwoven materials with a particle PEC composition, comprising treating the fiber based materials, textiles, woven and nonwoven materials with a PEC composition by applying a bio-based polyelectrolyte complex (PEC) composition suitable as a binder, wherein the PEC composition comprises a cationic biopolymer (e.g. chitosan, [0015]), an anionic biopolymer [0048], a Lewis (e.g. boric acid, Table 19) or Bronsted  (e.g. citric, hypochlorous) acid [0022, 0028, 0048, 0053-0055], and a preservative (e.g. antimicrobial agent, [0051] and oxidants [0054] and other preservatives [0055]) by techniques including spray coating, dip coating, roll coating, impregnation, and padding (Abstract; [0056-0057, 0093]). The net charge of the PEC is cationic (R value >1, where “R value” is molar ratio of cationic to anionic species, Tables 1A-1C, 3.1-4.2; [0017, 0037]). An anionic biopolymer in the PEC composition can be a polyanion derived from nature [0048]. The pH can be appropriately acidic (e.g. 2.2 ,Table 1A, 8, footnote (3); [0022,0048, 0061]). 
US’582 fails to teach a specific weight ratio of cationic to anionic biopolymers. However, it teaches a molar ratio of charged groups (Abstract; [0009]), that the cationic polyelectrolyte can be chitosan [0015], and that anionic polyelectrolytes can include biopolymers, including those described in Applicant’s specification (e.g. xanthan gum, pectin, carboxymethyl cellulose, carrageenan, compare paragraph [0048 with Applicant’s specification p. 5). Given the teaching of similar or identical polyelectrolytes and suggested stoichiometric ratios, it would have been obvious to optimize the recited weight ratios to within the recited range through routine optimization to achieve the desired stoichiometric ratios. 
With regard to the recited weight ratio between the cationic biopolymer and the acid, US’582 teaches relative molar values (Tables 8, 13.1, 14.2, 15.1), but fails to teach the recited weight ratio. In addition, as indicated above, it would have been obvious to optimize pH to within a range under 7, because US’582 suggests adjusting pH to form a net anionic or cationic charge on the polymer in water [0022]. 
US’582 teaches that chitosan is obtained by deacetylation of chitin [0041]. US’582 fails to teach the recited range of deacetylation. Cowan et al. (US’932) teach a process for the deacetylation of chitin to produce chitosan [0041], including deacetylation in the range of from 15% to about 100% and most preferably from about 20% to about 90% [0017] for useful applications including the formation of polyelectrolyte complexes for fibrous materials and to increase mechanical properties, including wet strength [0008]. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of US’582 with chitosan deacetylated to within the recited range, because US’932 suggests that chitosan deacetylated to within the recited range is useful to form polyelectrolyte complexes for applications including coating fibrous materials to improve mechanical properties like wet strength. 
US’582 teaches that each polyelectrolyte used to form a polyelectrolyte complex particle is water soluble (Abstract; [0033, 0036]), but does not describe solubility of a complex formed from the separate polyelectrolytes. The combination of US’582 in view of US’932 fails to teach that a polyelectrolyte complex particle comprises non-water soluble particles. Yoshioka et al. (US’225) provides evidence that polyelectrolyte complexes are inherently water-insoluble (col. 4, lines 37-43). Thus, the polyelectrolyte complex particles are considered inherently water-insoluble.
US’582 fails to teach that the composition further comprises non-water soluble particles selected from one or more of plastic particles, bioplastic particles, protein particles, hydrophobic particles, solid wax, and solid resins. No other prior art has been discovered as of the time of this Office Action which teaches or suggests this feature.
Response to Arguments
Applicant's claim amendments filed 6 May 2022 with respect to the rejections of Claims 18-21 and 23 under 35 USC 112(b) have been fully considered but they are not persuasive. While the specific rejections have been overcome, the claim amendments raise further issues under 35 USC 112(b) and are rejected herein.
Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M WEDDLE whose telephone number is (571)270-5346. The examiner can normally be reached 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER MARION WEDDLE
Examiner
Art Unit 1712



/ALEXANDER M WEDDLE/Primary Examiner, Art Unit 1712